Exhibit 10.4

 

EXECUTION COPY

 

THIRD SUPPLEMENT
TO THE
MASTER CREDIT AGREEMENT

(2007 Expansion Loan Facility)

 

THIS THIRD SUPPLEMENT TO THE MASTER AGREEMENT (“Third Supplement”) is made and
entered into as of August 10, 2007, by and between GREAT PLAINS ETHANOL, LLC,
d/b/a POET Biorefining – Chancellor, a South Dakota limited liability company,
and AGCOUNTRY FARM CREDIT SERVICES, FLCA, a federal land credit association
organized under the Farm Credit Act of 1971, as amended. This Third Supplement
supplements the Master Credit Agreement between Lender and Borrower dated as of
even date herewith (as the same may be amended, restated, supplemented or
otherwise modified (other than by Supplements entered into pursuant to Section
1.02 thereof) from time to time, the “Master Agreement”).

 

RECITALS:

 

Borrower has requested and Lender has approved a $70 million multiple advance
credit facility for the purpose of financing a portion of Project Costs (as
defined below) related to the expansion of Borrower’s ethanol production plant
(such credit facility hereafter referred to as the “2007 Expansion Facility”).

 

Upon satisfaction of certain conditions, Advances made under the 2007 Expansion
Facility will be converted to a term loan and repaid in accordance with the
terms of this Third Supplement and the other Loan Documents.

 

AGREEMENT:

 


1.                                      DEFINITIONS. CAPITALIZED TERMS USED AND
NOT OTHERWISE DEFINED IN THIS THIRD SUPPLEMENT HAVE THE MEANINGS ATTRIBUTED TO
THEM BELOW OR IN THE MASTER AGREEMENT. DEFINITIONS IN THIS THIRD SUPPLEMENT
CONTROL OVER INCONSISTENT DEFINITIONS IN THE MASTER AGREEMENT, BUT ONLY TO THE
EXTENT THE DEFINED TERMS APPLY TO LOANS UNDER THIS THIRD SUPPLEMENT. DEFINITIONS
SET FORTH IN THE MASTER AGREEMENT CONTROL FOR ALL OTHER PURPOSES. AS USED IN
THIS THIRD SUPPLEMENT, THE FOLLOWING TERMS HAVE THE FOLLOWING MEANINGS:


 

“2007 Expansion Loan” means the sum of all Advances made pursuant to this Third
Supplement.

 

“2007 Expansion Loan Commitment Amount” means the lesser of (a) $70,000,000, and
(b) 60% of Borrower’s net book value as determined as of any quarterly reporting
period.

 

“2007 Expansion Loan Documents” means this Third Supplement, the Disbursing
Agreement, the 2007 Expansion Loan Note, and all other draw requests,
agreements, documents, certificates, and instruments related to the 2007
Expansion Facility.

 

“2007 Expansion Loan Maturity Date” means the earlier of (a) April 1, 2016 and
(b) the date on which the Obligations have been declared or have automatically
become due and payable, whether by acceleration or otherwise.

 

--------------------------------------------------------------------------------


 

“2007 Expansion Loan Note” means the 2007 Expansion Loan Note made by Borrower
payable to the order of Lender, dated the date hereof, in the initial aggregate
principal amount of $70,000,000 in substantially the form of Exhibit 3A attached
hereto.

 

“2007 Expansion Loan Repayment Period” means the period beginning on the Loan
Conversion Date and continuing through the 2007 Expansion Loan Maturity Date.

 

“Closing Date” means August 10, 2007, for purposes of this Third Supplement.

 

“Construction Agreement” means the Agreement Between Owner and Design Builder
between Borrower and POET Design and Construction, Inc. formerly known as Broin
Research, Inc., assignee of Broin and Associates, Inc. dated effective August
28, 2006, and the Agreement Between Owner and Design Builder between Borrower
and POET Design and Construction, Inc. dated effective May 9, 2007, including
all exhibits thereto, as amended, restated, supplemented or otherwise modified
from time to time.

 

“Construction Costs” means Borrower’s cost of purchasing real property for the
Project, designing and engineering the improvements contemplated in connection
with the Project, preparing the site, and constructing the buildings and
purchasing and installing equipment related to the Project and other
construction or real estate-related costs listed on the sources and uses of
funds statement presented to and approved by Lender as amended, restated,
supplemented or otherwise modified and approved by Lender from time to time.

 

“Construction Plans” means the final working plans for completion of the Project
set forth in the Construction Agreement, including all drawings, specifications,
details and manuals thereunder.

 

“Disbursing Agent” is initially Homestead Escrow and Exchange Company, and in
the event Homestead Escrow and Exchange Company ceases to act as Disbursing
Agent, the Disbursing Agent will be a Person selected by Lender who succeeds to
such duties under the Disbursing Agreement.

 

“Disbursing Agreement” means the Disbursing Agreement dated as of the date
hereof among Lender, Borrower and the Disbursing Agent, as amended, restated,
supplemented or otherwise modified from time to time.

 

“Draw Request” has the meaning set forth in Section 5(a) of this Third
Supplement.

 

“Funding Period” means the period from the date of this Third Supplement to the
earliest of (a) the Required Completion Date, (b) the date the 2007 Expansion
Loan Commitment Amount is fully drawn, and (c) the date all Obligations
outstanding under the Agreement have been declared or have automatically become
due and payable (whether by acceleration or otherwise).

 

“Inspecting Engineer” means the architectural, engineering or other consultant
firm retained by Lender, at Borrower’s cost, to conduct on-site inspections of
the work-in-progress related to the Project, and to issue periodic reports to
Lender as to progress of construction and adherence to the Construction Plans.
BKBM Engineering, Inc. will be the Inspecting Engineer

 

2

--------------------------------------------------------------------------------


 

initially, and in the event BKBM Engineering, Inc. ceases to perform the
functions of Inspecting Engineer, Lender will select a replacement Inspecting
Engineer to perform the duties described in the previous sentence.

 

“Interest Election” has the meaning set forth in Section 8 of this Third
Supplement.

 

“Interest Period” has the meaning set forth in Section 8 of this Third
Supplement.

 

“LIBOR” means the one month London interbank rate reported on the tenth day of
the month by the Wall Street Journal from time to time in its daily listing of
money rates, defined therein as “the average of interbank offered rates for
dollar deposits in the London market based on quotations at five major banks.” 
If a one month LIBOR rate is not reported on the tenth day of such month, the
one month LIBOR rate reported on the first Business Day preceding the tenth day
of such month will be used. If this index is no longer available, Lender will
select a new index which is based on comparable information.

 

“Loan Conversion Date” means the earlier of (i) the date Lender acknowledges
that Substantial Completion of the Project has occurred, and (ii) the Required
Completion Date.

 

“Margin” means three percentage points (3.00%) (300 basis points) as the same
may be adjusted pursuant to Section 8(c) of this Third Supplement.

 

“Project” means the expansion of Borrower’s existing dry milling ethanol plant
near Chancellor, South Dakota, including the construction of additional storage
facilities for corn, which, upon completion of the expansion, will be capable of
producing, not less than 100 million gallons of fuel grade ethanol per year, and
related byproducts of dried, high protein, distillers grains with solubles,
together with all necessary and appropriate fixtures, equipment, attachments,
and accessories, as described in the Construction Plans, to be constructed on
the Real Estate.

 

“Project Costs” means without duplication, the Construction Costs plus the other
costs listed on the sources and uses of funds statement presented to and
approved by Lender, as such statement may be amended, restated, supplemented or
otherwise modified from time to time.

 

“Required Completion Date” means August 1, 2008.

 

“Substantial Completion” means the occurrence of all of the following events
with respect to the Project: (a) all improvements related to the Project are
completed in accordance with the Construction Plans and are paid for in full,
free of all mechanic’s, labor, materialmen’s and other similar Lien claims; (b)
said completion has been certified by the Inspecting Engineer and the Borrower,
and no material punch-list items remain to be completed; (c) all applicable
requirements of any Governmental Authority and all private restrictions and
covenants have been complied with or satisfied and that unconditional
certificates of occupancy (if required by a Governmental Authority) for all of
such improvements have been issued; (d) Borrower has obtained all permits,
licenses, and other authorizations required by a Governmental Authority for
construction of the Project and operation of Borrower’s business, and entered
into all agreements necessary or appropriate to operate the plant contemplated
by the Project at maximum capacity;

 

3

--------------------------------------------------------------------------------


 

(e) all insurance required pursuant to the Loan Documents is in full force and
effect; and (f) Borrower has assigned all Material Contracts to Lender.

 

“Sworn Construction Cost Statement” means the itemized and certified statement
of actual and estimated costs of the Project broken out into individual
subcontracts, signed and sworn to by Borrower, as the same may be revised in
accordance with Section 5(d) of this Third Supplement.

 

“Title Company” means Dakota Homestead Title Insurance Company.

 

“Variable Rate” has the meaning set forth in Section 8 of this Third Supplement.

 


2.                                      EFFECT OF THIRD SUPPLEMENT. THIS THIRD
SUPPLEMENT, ALONG WITH THE MASTER AGREEMENT AND THE OTHER 2007 EXPANSION LOAN
DOCUMENTS, SETS FORTH THE TERMS OF THE 2007 EXPANSION FACILITY AND 2007
EXPANSION LOAN.


 


3.                                      CONDITIONS PRECEDENT. LENDER WILL HAVE
NO OBLIGATION TO MAKE AN ADVANCE UNDER THIS THIRD SUPPLEMENT UNTIL EACH OF THE
FOLLOWING CONDITIONS PRECEDENT IS SATISFIED OR WAIVED IN ACCORDANCE WITH SECTION
8.02 OF THE MASTER AGREEMENT:


 


(A)                                  LENDER HAS RECEIVED ALL FEES AND OTHER
AMOUNTS DUE AND PAYABLE ON OR PRIOR TO THE DATE HEREOF, INCLUDING THE FEES SET
FORTH IN THE FEE LETTER BETWEEN BORROWER AND LENDER DATED MAY 21, 2007, AND ALL
OTHER FEES AND AMOUNTS FOR REIMBURSEMENT OR PAYMENT OF ALL OUT-OF-POCKET
EXPENSES REQUIRED TO BE REIMBURSED OR PAID BY BORROWER PURSUANT TO ANY LOAN
DOCUMENT OR ANY OTHER AGREEMENT WITH LENDER;


 


(B)                                 LENDER HAS RECEIVED THIS BORROWER’S
COUNTERPART OF THIS THIRD SUPPLEMENT AND THE 2007 EXPANSION LOAN NOTE DULY
EXECUTED AND DELIVERED BY BORROWER;


 


(C)                                  LENDER HAS RECEIVED THE DISBURSING
AGREEMENT DULY EXECUTED AND DELIVERED BY BORROWER AND DISBURSING AGENT;


 


(D)                                 LENDER HAS RECEIVED BORROWER’S COUNTERPARTS
OF THE MASTER AGREEMENT AND ALL LOAN DOCUMENTS CONTEMPLATED THEREBY, IN EACH
CASE DULY EXECUTED AND DELIVERED BY BORROWER, AS WELL AS ALL OTHER DULY EXECUTED
AND DELIVERED INSTRUMENTS, AGREEMENTS, OPINION LETTERS, AND DOCUMENTS AS LENDER
MAY REQUIRE;


 


(E)                                  BORROWER HAS PROVIDED DOCUMENTS AND
EVIDENCE SATISFACTORY TO LENDER THAT THE SUM OF (1) AND (2) BELOW IS EQUAL TO AT
LEAST $23,000,000:


 


(1)                            INDEBTEDNESS PERMITTED UNDER SECTION 6.01(C) OF
THE MASTER AGREEMENT WHICH IS FULLY, UNCONDITIONALLY, AND IRREVOCABLY COMMITTED;
AND


 


(2)                            AMOUNTS PREVIOUSLY EXPENDED ON PROJECT COSTS.


 

4

--------------------------------------------------------------------------------


 


(F)                                    THE REPRESENTATIONS AND WARRANTIES SET
FORTH IN THE MASTER AGREEMENT ARE TRUE AND CORRECT IN ALL MATERIAL RESPECTS AS
OF THE DATE HEREOF;


 


(G)                                 ALL CONDITIONS PRECEDENT IN THE MASTER
AGREEMENT AND EACH OTHER LOAN DOCUMENT HAVE BEEN SATISFIED;


 


(H)                                 NO DEFAULT OR EVENT OF DEFAULT HAS OCCURRED
AND IS CONTINUING; AND


 


(I)                                     LENDER HAS RECEIVED IN FORM, SUBSTANCE,
AND DETAIL SATISFACTORY TO LENDER IN ALL RESPECTS AN EXECUTED COPY OF THE
CONSTRUCTION AGREEMENT AND EACH AGREEMENT WITH A SUBCONTRACTOR (TO THE EXTENT
SEPARATELY REQUESTED BY LENDER), TOGETHER WITH (A) A COPY OF THE SITE PLAN, (B)
A SCHEDULE LISTING ALL SUBCONTRACTS RELATING TO THE PROJECT, AND SUCH OTHER
CONTRACTS, SUBCONTRACTS AND SCHEDULES AS LENDER MAY REQUEST, (C) A WORK PROGRESS
SCHEDULE SHOWING ESTIMATED COMPLETION TIME FOR EACH PHASE OF THE PROJECT
CONSTRUCTION, (D) THE SWORN CONSTRUCTION COST STATEMENT, DULY EXECUTED BY
BORROWER, INCLUDING A RECONCILIATION OF ACTUAL COSTS INCURRED TO-DATE AGAINST
BUDGETED AMOUNTS, (E) A COPY OF EACH PERMIT AND EACH OTHER BUILDING PERMIT,
LICENSE AND OTHER AGREEMENT THAT BORROWER IS REQUIRED BY LAW TO OBTAIN IN
CONNECTION WITH THE PROJECT, TOGETHER WITH A SCHEDULE OF ALL OTHER NECESSARY
LICENSES AND PERMITS WHICH MUST BE OBTAINED IN ORDER TO OCCUPY AND OPERATE A DRY
MILL ETHANOL PRODUCTION FACILITY (AT MAXIMUM CAPACITY IN ACCORDANCE WITH THE
CONSTRUCTION PLANS) ON THE REAL ESTATE WHERE THE PROJECT WILL BE BUILT, AND (F)
A SOIL REPORT RELATED TO THE REAL ESTATE WHERE THE PROJECT WILL BE BUILT,
CERTIFIED BY A REGISTERED ENGINEER ACCEPTABLE TO LENDER, INCLUDING STRUCTURAL
DESIGN RECOMMENDATIONS IN FORM AND SUBSTANCE SATISFACTORY TO LENDER;


 


4.                                      BASIC TERMS.                      
DURING THE FUNDING PERIOD, BORROWER MAY BORROW AND PREPAY, BUT MAY NOT
RE-BORROW, IN ACCORDANCE WITH THE TERMS AND CONDITIONS OF THE AGREEMENT AND THE
OTHER LOAN DOCUMENTS, 2007 EXPANSION LOANS FROM TIME TO TIME IN AMOUNTS UP TO
THE 2007 EXPANSION LOAN COMMITMENT AMOUNT. THE AGGREGATE PRINCIPAL AMOUNT
OUTSTANDING UNDER THE 2007 EXPANSION FACILITY MAY NOT EXCEED THE 2007 EXPANSION
LOAN COMMITMENT AMOUNT AT ANY TIME. BORROWER MAY NOT BORROW DURING THE
CONTINUANCE OF A DEFAULT OR EVENT OF DEFAULT.


 


5.                                      PROCEDURE FOR ADVANCES, LOAN
REQUIREMENTS.


 


(A)                                  DRAW REQUEST. DURING THE FUNDING PERIOD,
BORROWER MAY FROM TIME TO TIME REQUEST AN ADVANCE BY PROVIDING LENDER WRITTEN
NOTICE SUBSTANTIALLY IN THE FORM OF EXHIBIT 3B ATTACHED HERETO (A “DRAW
REQUEST”). THE AMOUNT REQUESTED IN ANY DRAW REQUEST MUST BE AT LEAST $100,000.
EACH DRAW REQUEST WILL BE IRREVOCABLE AND MUST BE RECEIVED BY LENDER NO LATER
THAN 11:00 A.M. (FARGO, NORTH DAKOTA TIME) FIVE BUSINESS DAYS PRIOR TO THE
REQUESTED FUNDING DATE (WHICH MUST BE A BUSINESS DAY). EACH DRAW REQUEST WILL
CONSTITUTE A CERTIFICATION, REPRESENTATION AND WARRANTY THAT THE CONDITIONS
PRECEDENT FOR AN ADVANCE UNDER THE MASTER AGREEMENT AND THE DISBURSING AGREEMENT
HAVE BEEN SATISFIED AND THAT NO


 

5

--------------------------------------------------------------------------------


 


MATERIAL CONTRACT HAS BEEN ENTERED INTO OTHER THAN THOSE WHICH ARE SUBJECT TO A
COLLATERAL ASSIGNMENT IN FAVOR OF LENDER OR WHICH LENDER HAS AGREED IN WRITING
THAT NO COLLATERAL ASSIGNMENT WILL BE REQUIRED. EACH ADVANCE WILL BE DISBURSED
THROUGH THE DISBURSING AGENT PURSUANT TO THE TERMS AND CONDITIONS OF THE
DISBURSING AGREEMENT, WHICH IS HEREBY INCORPORATED HEREIN BY REFERENCE, AND THE
TERMS AND CONDITIONS OF THE MASTER AGREEMENT. THE PROCEEDS OF ALL ADVANCES UNDER
THIS THIRD SUPPLEMENT WILL BE USED SOLELY FOR FUNDING PROJECT COSTS.


 


(B)                                 OTHER ADVANCES. NOTWITHSTANDING ANYTHING
HEREIN TO THE CONTRARY, LENDER MAY (WITHOUT OBLIGATION), AT ANY TIME AND FROM
TIME TO TIME, MAKE AN ADVANCE WITHOUT FIRST RECEIVING A DRAW REQUEST AND APPLY
THE PROCEEDS OF SUCH ADVANCE TO PAY ANY INTEREST, FEES OR OTHER AMOUNT OWING TO
LENDER, RELEASE CHARGES UNDER PRIOR MORTGAGES AND SECURITY INTERESTS, OR LEGAL
FEES OR OTHER COSTS PAYABLE BY BORROWER IN CONNECTION WITH THE LOAN DOCUMENTS OR
THE PROJECT.


 


(C)                                  FUNDING ACCOUNT. UNLESS OTHERWISE
AUTHORIZED BY LENDER, EACH ADVANCE TAKEN FOR THE PURPOSE OF FUNDING CONSTRUCTION
COSTS WILL BE DISBURSED BY WIRE TRANSFER TO A DEPOSIT ACCOUNT OF THE DISBURSING
AGENT ESTABLISHED FOR THE SOLE PURPOSE OF FUNDING CONSTRUCTION COSTS (AND OTHER
PROJECT COSTS AT LENDER’S OPTION). ALL ADVANCES WILL BE CONSIDERED RECEIVED BY
BORROWER UPON THEIR RECEIPT BY DISBURSING AGENT IN ITS DEPOSIT ACCOUNT.


 


(D)                                 COST INFORMATION. ALL DISBURSEMENTS WILL BE
BASED ON THE DETAILED BREAKDOWN OF PROJECT COSTS SET FORTH ON THE SWORN
CONSTRUCTION COST STATEMENT. IF BORROWER BECOMES AWARE OF ANY CHANGE IN PROJECT
COSTS THAT WOULD INCREASE THE TOTAL COST OF THE PROJECT BY MORE THAN $3,000,000
(IN THE AGGREGATE ALONG WITH PREVIOUS SUCH COST INCREASES) ABOVE THE AMOUNT
SHOWN ON THE SWORN CONSTRUCTION COST STATEMENT, BORROWER WILL IMMEDIATELY NOTIFY
LENDER IN WRITING AND PROMPTLY SUBMIT TO LENDER FOR ITS APPROVAL A REVISED SWORN
CONSTRUCTION COST STATEMENT. IN SUCH AN EVENT, NO ADDITIONAL ADVANCE WILL BE
MADE UNTIL LENDER APPROVES THE REVISED SWORN CONSTRUCTION COST STATEMENT.


 


(E)                                  LOAN IN BALANCE, DEPOSIT OF FUNDS BY
BORROWER. WHENEVER BORROWER DETERMINES THAT THE SUM OF THE UN-DISBURSED PORTION
OF THE 2007 EXPANSION LOAN COMMITMENT AMOUNT WILL NOT BE SUFFICIENT TO FULLY
COMPLETE THE PROJECT IN ACCORDANCE WITH THE CONSTRUCTION PLANS, WHETHER SUCH
DEFICIENCY IS THE RESULT OF CHANGES IN THE CONSTRUCTION PLANS OR OTHERWISE,
BORROWER WILL DEPOSIT IN AN ESCROW FUND TO BE ESTABLISHED WITH LENDER AN AMOUNT
EQUAL TO THE AMOUNT OF THE DEFICIENCY AS DETERMINED BY LENDER. BORROWER WILL
DEPOSIT SUCH FUNDS WITHIN THREE DAYS FOLLOWING SUCH DETERMINATION. NO FURTHER
ADVANCES WILL BE DISBURSED UNTIL THOSE FUNDS ARE DEPOSITED BY BORROWER IN THE
ESCROW FUND.


 

6

--------------------------------------------------------------------------------


 


(F)                                    ADDITIONAL SECURITY. BORROWER IRREVOCABLY
ASSIGNS TO LENDER AND GRANTS TO LENDER A SECURITY INTEREST IN, AS ADDITIONAL
SECURITY FOR THE PERFORMANCE OF THE OBLIGATIONS, ITS INTEREST IN ALL FUNDS HELD
BY THE DISBURSING AGENT PURSUANT HERETO OR THE DISBURSING AGREEMENT, WHETHER OR
NOT DISBURSED, ALL FUNDS DEPOSITED BY BORROWER WITH LENDER, ALL RESERVES,
INCLUDING DEFERRED PAYMENTS, DEPOSITS, REFUNDS, COST SAVINGS, AND PAYMENTS OF
ANY KIND RELATING TO THE CONSTRUCTION OF THE PROJECT AND, TO THE EXTENT
ASSIGNABLE, ALL GOVERNMENTAL PERMITS OBTAINED FOR THE LAWFUL CONSTRUCTION OF THE
PROJECT.


 


(G)                                 SUSPENSION OF CONSTRUCTION. IF LENDER
DETERMINES THAT ANY WORK OR MATERIALS DO NOT CONFORM TO THE CONSTRUCTION PLANS
OR APPLICABLE LAW, OR OTHERWISE DEPARTS FROM ANY OF THE REQUIREMENTS OF THIS
THIRD SUPPLEMENT OR ANY OTHER LOAN DOCUMENT, LENDER MAY REQUIRE THE WORK TO BE
STOPPED AND WITHHOLD DISBURSEMENT OF ADVANCES UNTIL THE MATTER IS CORRECTED. IN
SUCH EVENT, BORROWER WILL PROMPTLY CORRECT THE WORK TO LENDER’S SATISFACTION. NO
SUCH ACTION BY LENDER WILL AFFECT BORROWER’S OBLIGATION TO COMPLETE THE PROJECT
ON OR BEFORE THE REQUIRED COMPLETION DATE.


 


(H)                                 BORROWER WILL CAUSE THE PROJECT TO BE
COMPLETED NO LATER THAN THE REQUIRED COMPLETION DATE.


 


6.                                      CONDITIONS TO EACH ADVANCE. THE
OBLIGATION OF LENDER TO MAKE ANY ADVANCE IS SUBJECT TO THE SATISFACTION OF THE
FOLLOWING CONDITIONS:


 


(A)                                  LENDER HAS RECEIVED A TIMELY DRAW REQUEST
AND IT HAS BEEN APPROVED BY THE INSPECTING ENGINEER;


 


(B)                                 AT THE TIME OF AND IMMEDIATELY AFTER GIVING
EFFECT TO SUCH ADVANCE, NO DEFAULT OR EVENT OF DEFAULT EXISTS;


 


(C)                                  ALL REPRESENTATIONS AND WARRANTIES OF
BORROWER SET FORTH IN THE LOAN DOCUMENTS ARE TRUE AND CORRECT IN ALL MATERIAL
RESPECTS ON AND AS OF THE DATE OF SUCH ADVANCE BEFORE AND AFTER GIVING EFFECT
THERETO, EXCEPT FOR SUCH REPRESENTATIONS AND WARRANTIES THAT RELATE SOLELY TO AN
EARLIER PERIOD;


 


(D)                                 SINCE THE DATE OF THE MOST RECENT FINANCIAL
STATEMENTS OF BORROWER DELIVERED TO LENDER IN ACCORDANCE WITH SECTION 4.01 OF
THE MASTER AGREEMENT, THERE HAS BEEN NO CHANGE WHICH HAS HAD OR COULD REASONABLY
BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT; AND


 


(E)                                  EACH OF THE CONDITIONS FOR AN ADVANCE SET
FORTH IN THE DISBURSING AGREEMENT HAS BEEN SATISFIED.


 


7.                                      DELIVERIES PRIOR TO LOAN CONVERSION. AS
SOON AS POSSIBLE, BUT IN ANY EVENT PRIOR TO THE LOAN CONVERSION DATE, BORROWER
WILL PROVIDE THE FOLLOWING TO LENDER:


 

7

--------------------------------------------------------------------------------


 


(A)                                  A CERTIFICATE BY AN APPROPRIATE RESPONSIBLE
OFFICER, CERTIFYING AS TO OCCURRENCE OF EACH ITEM LISTED IN THE DEFINITION OF
SUBSTANTIAL COMPLETION, ALONG WITH SUCH SUPPORTING EVIDENCE AS LENDER MAY
REQUIRE;


 


(B)                                 COPIES OF ALL MATERIAL CONTRACTS NOT
PREVIOUSLY DELIVERED TO LENDER, ALONG WITH FULLY EXECUTED COLLATERAL ASSIGNMENTS
OF SUCH MATERIAL CONTRACTS;


 


(C)                                  TO THE EXTENT SPECIFICALLY REQUESTED BY
LENDER, COPIES OF ALL WARRANTIES FROM SUPPLIERS COVERING MATERIALS, EQUIPMENT
AND APPLIANCES INCLUDED WITHIN THE PROJECT;


 


(D)                                 THREE COPIES OF AN “AS-BUILT” SURVEY OF THE
REAL ESTATE WHICH CONFORMS WITH LENDER’S AND TITLE COMPANY’S REQUIREMENTS; AND


 


(E)                                  SUCH OTHER DOCUMENTS, INSTRUMENTS, AND
CERTIFICATES AS LENDER MAY REQUEST.


 


8.                                      INTEREST RATE.


 


(A)                                  PRIOR TO THE LOAN CONVERSION DATE, INTEREST
ON THE 2007 EXPANSION LOAN SHALL ACCRUE AT A VARIABLE INTEREST RATE EQUAL TO
LIBOR PLUS THE MARGIN (THE “VARIABLE RATE”). DURING THE 2007 EXPANSION LOAN
REPAYMENT PERIOD, BORROWER MAY ELECT (AN “INTEREST ELECTION”), FROM TIME TO
TIME, ANY ONE OR MORE OF THE VARIABLE RATE OR A FIXED OR ADJUSTABLE INTEREST
RATE AVAILABLE FROM LENDER AT THE TIME OF THE ELECTION. THE ELECTED RATE MUST BE
APPLIED TO AMOUNTS OF NOT LESS THAN $1,000,000 OWING ON THE 2007 EXPANSION LOAN,
AS SET FORTH BELOW, AND INTEREST ON SUCH AMOUNTS SHALL ACCRUE AT SUCH RATE
SELECTED BY BORROWER DURING THE RELATED INTEREST PERIOD (AN “INTEREST PERIOD”).
INTEREST SHALL ACCRUE AT THE VARIABLE RATE FOR ANY PORTION OF THE 2007 EXPANSION
LOAN REPAYMENT PERIOD FOR WHICH NO INTEREST ELECTION IS IN EFFECT. THE RATES
AVAILABLE TO BORROWER FOR ELECTION WILL BE BASED ON LENDER’S COST OF FUNDS PLUS
THE MARGIN IN EFFECT FROM TIME TO TIME.


 


(B)                                 TO MAKE AN INTEREST ELECTION, BORROWER WILL
GIVE LENDER PRIOR WRITTEN NOTICE (OR TELEPHONIC NOTICE PROMPTLY CONFIRMED IN
WRITING) OF ITS INTEREST ELECTION, IN THE FORM OF EXHIBIT 3C ATTACHED HERETO, NO
LATER THAN FIVE (5) BUSINESS DAYS PRIOR TO THE DESIRED EFFECTIVE DATE (WHICH
SHALL BE A BUSINESS DAY) OF SUCH ELECTION. BORROWER MAY MAKE SUCH INTEREST
ELECTIONS AT ANY TIME AND FROM TIME TO TIME, WITHOUT PENALTY, EXCEPT AS
OTHERWISE PROVIDED IN THE LOAN DOCUMENTS; PROVIDED, THAT BORROWER MAY NOT ELECT
AN INTEREST RATE IN WHICH THE RELATED INTEREST PERIOD FOR SUCH INTEREST RATE
WOULD EXTEND BEYOND THE 2007 EXPANSION LOAN MATURITY DATE. BORROWER ACKNOWLEDGES
THAT THE TERMS OF THE AGREEMENT MAY REQUIRE BORROWER TO PAY A PREPAYMENT
PREMIUM. LENDER WILL DETERMINE THE RATE OF INTEREST IN EFFECT FROM TIME TO TIME
PURSUANT TO THIS SECTION 8(B) AND WILL NOTIFY BORROWER OF THE SAME, IN WRITING,
UPON ANY REQUEST


 

8

--------------------------------------------------------------------------------


 

by Borrower. Lender’s determination of the rate of interest hereunder shall be
deemed conclusive, absent manifest error.

 


(C)                                  THE MARGIN APPLICABLE TO THE 2007 EXPANSION
LOAN WILL BE REDUCED BY (X) TWENTY-FIVE BASIS POINTS (0.25%) PER ANNUM AT SUCH
TIME AS BORROWER HAS REACHED AND MAINTAINED AN OWNERS’ EQUITY RATIO OF 55%, AND
(Y) AN ADDITIONAL TWENTY-FIVE BASIS POINTS (0.25%) PER ANNUM AT SUCH TIME AS
BORROWER HAS REACHED AND MAINTAINED AN OWNERS’ EQUITY RATIO OF 60%. SUCH
REDUCTIONS WILL BE APPLIED FROM THE DATE OF RECEIPT OF BORROWER’S AUDITED
FINANCIAL STATEMENTS PURSUANT TO SECTION 4.01(A) OF THE MASTER AGREEMENT. FOR
PURPOSES OF THIS PARAGRAPH, BORROWER’S OWNERS’ EQUITY RATIO WILL BE BASED ON
AUDITED FINANCIAL STATEMENTS AFTER TAKING INTO ACCOUNT SUCH ADJUSTMENTS AS
NECESSARY TO REFLECT REDUCTIONS RESULTING FROM THE ANNUAL DIVIDEND DECLARATION.
SUBSEQUENT TO ANY MARGIN REDUCTION PURSUANT TO THIS SECTION 8, THE MARGIN
APPLICABLE TO THE 2007 EXPANSION LOAN WILL BE INCREASED BY (X) 25 BASIS POINTS
(0.25%) PER ANNUM IF BORROWER’S OWNERS’ EQUITY RATIO FALLS BELOW 60% AS OF ANY
QUARTERLY PERIOD FOLLOWING APPLICATION OF ANY REDUCTION IN THE MARGIN PURSUANT
TO THIS PARAGRAPH, AND (Y) AN ADDITIONAL 25 BASIS POINTS (0.25%) PER ANNUM (FOR
A TOTAL INCREASE OF 50 BASIS POINTS) IF BORROWER’S OWNERS’ EQUITY RATIO FALLS
BELOW 55% AS OF ANY SUCH QUARTERLY PERIOD.


 


9.                                      LOAN PAYMENTS.


 


(A)                                  DURING CONSTRUCTION. DURING THE FUNDING
PERIOD, BORROWER WILL PAY IN ARREARS, NOT LATER THAN THE FIRST DAY OF EACH
MONTH, ACCRUED AND UNPAID INTEREST AT THE VARIABLE RATE BASED ON THE DAILY
BALANCE OF THE 2007 EXPANSION LOAN OUTSTANDING DURING THE RELATED MONTHLY
PERIOD.


 


(B)                                 DURING REPAYMENT PERIOD. DURING THE 2007
EXPANSION LOAN REPAYMENT PERIOD, BORROWER WILL PAY IN ARREARS ON THE FIRST DAY
OF EACH QUARTER (BEGINNING ON JULY 1, 2008) THROUGH AND INCLUDING THE 2007
EXPANSION LOAN MATURITY DATE (CONSISTING OF 32 QUARTERLY PAYMENTS), EQUAL
QUARTERLY PAYMENTS OF PRINCIPAL PLUS ACCRUED INTEREST WITH A BALLOON PAYMENT ON
THE 2007 EXPANSION LOAN MATURITY DATE. LENDER WILL DETERMINE THE AMOUNT OF SUCH
QUARTERLY PRINCIPAL PAYMENTS ON THE LOAN CONVERSION DATE BASED ON THE TOTAL
PRINCIPAL SUM ADVANCED DIVIDED BY 32. ALL REMAINING PRINCIPAL, ACCRUED AND
UNPAID INTEREST, AND OTHER OBLIGATIONS RELATED TO THE 2007 EXPANSION LOAN ARE
DUE AND PAYABLE ON THE 2007 EXPANSION LOAN MATURITY DATE.


 


10.                               PREPAYMENT FEES. IN ADDITION TO THE PREPAYMENT
PROVISIONS SET FORTH IN THE MASTER AGREEMENT, IN THE EVENT THE 2007 EXPANSION
LOAN IS PAID, IN WHOLE OR IN PART, AT ANY TIME PRIOR TO THE 2007 EXPANSION LOAN
MATURITY DATE, WHETHER VOLUNTARILY OR INVOLUNTARILY (INCLUDING ANY PREPAYMENT
EFFECTED BY LENDER’S EXERCISE OF ANY RIGHT TO ACCELERATE), OR IF BORROWER
CHANGES ITS INTEREST ELECTION UNDER SECTION 8 OF THIS THIRD SUPPLEMENT WITH
RESPECT TO THE 2007 EXPANSION LOAN PRIOR TO THE END OF THE RELATED INTEREST
PERIOD, BORROWER SHALL PAY TO LENDER A PREPAYMENT


 

9

--------------------------------------------------------------------------------


 


FEE IN AN AMOUNT WHICH WOULD RESULT IN LENDER BEING MADE WHOLE (ON A PRESENT
VALUE BASIS) FOR THE ACTUAL OR IMPUTED FUNDING LOSSES INCURRED BY LENDER AS A
RESULT OF SUCH EARLY REPAYMENT. SUCH FEES WILL BE CALCULATED IN ACCORDANCE WITH
METHODOLOGY ESTABLISHED BY LENDER (A COPY OF WHICH WILL BE MADE AVAILABLE TO THE
BORROWER UPON REQUEST). THIS PREPAYMENT FEE IS DUE AND PAYABLE IMMEDIATELY UPON
RECEIPT OF ANY SUCH PREPAYMENT. THE 2007 EXPANSION LOAN COMMITMENT AMOUNT WILL
BE PERMANENTLY REDUCED BY THE AMOUNT OF ANY PREPAYMENTS MADE HEREUNDER. BORROWER
AGREES THAT THIS PREPAYMENT FEE IS PAID AS A FEE FOR THE RIGHT TO PREPAY AND NOT
LIQUIDATED DAMAGES OR A PENALTY.


 


11.                               UNUSED COMMITMENT FEE. BORROWER WILL PAY
LENDER, ON THE FIRST DAY OF EACH CALENDAR QUARTER IN ARREARS, UNUSED COMMITMENT
FEES EQUAL TO 40 BASIS POINTS (0.40%) PER ANNUM OF THE UN-DRAWN AMOUNT OF THE
2007 EXPANSION LOAN COMMITMENT AMOUNT DURING THE PERIOD BEGINNING ON THE DATE OF
THE FIRST ADVANCE UNDER THE 2007 EXPANSION LOAN FACILITY AND CONTINUING FOR THE
BALANCE OF THE FUNDING PERIOD.


 


12.                               RELIANCE. BORROWER WILL NOT RELY ON REPORTS
RELATING TO THE PROJECT GENERATED FOR THE BENEFIT OF LENDER FOR ANY PURPOSE
WHATSOEVER. BORROWER IS RESPONSIBLE FOR MAKING ITS OWN INSPECTIONS OF THE
PROJECT DURING THE COURSE OF CONSTRUCTION AND WILL SATISFY ITSELF THAT THE WORK
PERFORMED AND THE MATERIALS FURNISHED CONFORM WITH ITS CONTRACTS. BY MAKING
ADVANCES AFTER INSPECTION OF THE PROJECT, LENDER WILL NOT BE DEEMED TO HAVE
WAIVED ANY DEFAULT OR EVENT OF DEFAULT, OR THE RIGHT TO REQUIRE THE CORRECTION
OF CONSTRUCTION DEFECTS OR TO HAVE ACKNOWLEDGED THAT THE CONSTRUCTION (AS TO
QUALITY OR VALUE OF WORK PERFORMED OR MATERIAL FURNISHED) CONFORMS WITH THE
CONSTRUCTION PLANS.


 


13.                               INSPECTIONS. BORROWER IS RESPONSIBLE FOR
MAKING INSPECTIONS DURING THE COURSE OF CONSTRUCTION AND WILL DETERMINE TO ITS
OWN SATISFACTION THAT THE WORK DONE OR MATERIALS SUPPLIED BY THE CONTRACTORS TO
WHOM PAYMENT IS TO BE MADE OUT OF EACH DRAW REQUEST HAS BEEN PROPERLY DONE OR
SUPPLIED IN ACCORDANCE WITH THE APPLICABLE CONTRACTS WITH SUCH CONTRACTORS. IF
ANY WORK DONE OR MATERIALS SUPPLIED BY A CONTRACTOR ARE NOT SATISFACTORY TO
BORROWER, BORROWER WILL IMMEDIATELY NOTIFY LENDER IN WRITING OF SUCH FACT. IT IS
EXPRESSLY UNDERSTOOD AND AGREED THAT LENDER OR ITS AUTHORIZED REPRESENTATIVE MAY
CONDUCT SUCH INSPECTIONS OF THE REAL ESTATE AND IMPROVEMENTS THEREON AS IT MAY
DEEM APPROPRIATE FOR THE PROTECTION OF LENDER’S INTEREST, AND, SPECIFICALLY, THE
INSPECTING ENGINEER MAY, AT THE OPTION OF LENDER AND AT THE EXPENSE OF BORROWER,
CONDUCT SUCH PERIODIC INSPECTIONS, PREPARE SUCH WRITTEN PROGRESS REPORTS DURING
THE PERIOD OF CONSTRUCTION AND PREPARE SUCH WRITTEN REPORTS UPON COMPLETION OF
THE PROJECT AS LENDER MAY REQUEST. ANY INSPECTIONS MADE BY LENDER OR ITS
REPRESENTATIVE WILL BE MADE, AND ALL CERTIFICATES ISSUED BY LENDER’S
REPRESENTATIVE WILL BE ISSUED, SOLELY FOR THE BENEFIT AND PROTECTION OF LENDER,
AND BORROWER WILL NOT RELY THEREON.


 


14.                               CONSTRUCTION. BORROWER WILL NOT BECOME A PARTY
TO ANY CONTRACT FOR THE PERFORMANCE OF ANY WORK RELATED TO THE PROJECT OR FOR
THE SUPPLYING OF ANY LABOR, MATERIALS OR SERVICES FOR THE CONSTRUCTION OF
IMPROVEMENTS THAT WOULD HAVE THE EFFECT OF INCREASING THE COSTS OF THE PROJECT
MORE THAN $3,000,000 (IN THE AGGREGATE WITH PREVIOUS SUCH COST INCREASES) ABOVE
THOSE SET FORTH IN THE SWORN CONSTRUCTION COST STATEMENT, EXCEPT IN SUCH AMOUNTS
AND UPON SUCH TERMS AND WITH SUCH PARTIES AS ARE APPROVED IN WRITING BY LENDER.
NO APPROVAL BY LENDER OF ANY CONTRACT OR CHANGE ORDER WILL MAKE LENDER
RESPONSIBLE FOR THE ADEQUACY, FORM OR CONTENT OF SUCH CONTRACT OR CHANGE ORDER.
BORROWER WILL EXPEDITIOUSLY COMPLETE AND FULLY PAY FOR THE


 

10

--------------------------------------------------------------------------------


 


DEVELOPMENT AND CONSTRUCTION OF THE PROJECT IN A GOOD AND WORKMANLIKE MANNER AND
IN ACCORDANCE WITH THE CONTRACTS, SUBCONTRACTS AND CONSTRUCTION PLANS SUBMITTED
TO LENDER AND IN COMPLIANCE WITH ALL APPLICABLE REQUIREMENTS OF ALL GOVERNMENTAL
AUTHORITIES, AND ANY COVENANTS, CONDITIONS, RESTRICTIONS AND RESERVATIONS
APPLICABLE THERETO, SO THAT SUBSTANTIAL COMPLETION OCCURS ON OR BEFORE THE
REQUIRED COMPLETION DATE. BORROWER ASSUMES FULL RESPONSIBILITY FOR THE
COMPLIANCE OF THE CONSTRUCTION PLANS AND THE PROJECT WITH ALL REQUIREMENTS OF
ALL GOVERNMENTAL AUTHORITIES AND WITH SOUND BUILDING AND ENGINEERING PRACTICES,
AND NOTWITHSTANDING ANY APPROVALS BY LENDER, LENDER HAS NO OBLIGATION OR
RESPONSIBILITY WHATSOEVER FOR THE CONSTRUCTION PLANS OR ANY OTHER MATTER
INCIDENT TO THE PROJECT OR CONSTRUCTION RELATED TO THE PROJECT. BORROWER WILL
CORRECT OR CAUSE TO BE CORRECTED (A) ANY DEFECT IN IMPROVEMENTS RELATED TO THE
PROJECT, (B) ANY DEPARTURE FROM THE CONSTRUCTION PLANS OR ANY REQUIREMENTS OF
ANY GOVERNMENTAL AUTHORITIES, AND (C) ANY ENCROACHMENT BY ANY PART OF ANY
STRUCTURE LOCATED ON THE REAL ESTATE ON ANY BUILDING LINE, EASEMENT, PROPERTY
LINE OR RESTRICTED AREA. BORROWER WILL CAUSE ALL ROADS NECESSARY FOR THE
EFFICIENT OPERATION OF THE PLANT CONTEMPLATED BY THE PROJECT TO BE COMPLETED AND
DEDICATED (IF DEDICATION THEREOF IS REQUIRED BY ANY GOVERNMENTAL AUTHORITY), THE
BEARING CAPACITY OF THE SOIL ON THE REAL ESTATE TO BE MADE SUFFICIENT TO SUPPORT
ALL IMPROVEMENTS THEREON, AND SUFFICIENT LOCAL UTILITIES TO BE MADE AVAILABLE TO
THE PROJECT AND INSTALLED AT COSTS (IF ANY) SET OUT IN THE SWORN CONSTRUCTION
COST STATEMENT, ON OR BEFORE THE REQUIRED COMPLETION DATE. NO WORK MAY BE
PERFORMED PURSUANT TO ANY CHANGE ORDER OR PENDING CHANGE ORDER TO THE
CONSTRUCTION PLANS PRIOR TO DELIVERY THEREOF TO LENDER.


 


15.                               ADDITIONAL REMEDIES UPON EVENT OF DEFAULT
DURING CONSTRUCTION. UPON THE OCCURRENCE OF AN EVENT OF DEFAULT PRIOR TO THE
DATE SUBSTANTIAL COMPLETION OCCURS, AND AT ANY TIME THEREAFTER DURING THE
CONTINUANCE OF SUCH EVENT, LENDER MAY, IN ADDITION TO ALL OTHER AVAILABLE
REMEDIES, ENTER UPON BORROWER’S PROPERTY AND PROCEED EITHER IN ITS OWN NAME OR
IN THE NAME OF BORROWER (WHICH AUTHORITY IS COUPLED WITH AN INTEREST AND IS
IRREVOCABLE BY BORROWER) TO COMPLETE THE PROJECT OR CAUSE THE PROJECT TO BE
COMPLETED, AT THE COST AND EXPENSE OF BORROWER. IF LENDER ELECTS TO COMPLETE OR
CAUSE THE PROJECT TO BE COMPLETED, IT MAY DO SO ACCORDING TO THE CONSTRUCTION
PLANS OR ACCORDING TO SUCH CHANGES, ALTERATIONS OR MODIFICATIONS IN AND TO THE
CONSTRUCTION PLANS AS LENDER DEEMS APPROPRIATE. LENDER MAY ENFORCE OR CANCEL ALL
CONTRACTS OF BORROWER RELATING TO CONSTRUCTION AND ENTER INTO OTHER CONTRACTS
WHICH LENDER DEEMS ADVISABLE IN ITS SOLE JUDGMENT. BORROWER WILL FORTHWITH TURN
OVER AND DULY ASSIGN TO LENDER, AS LENDER MAY FROM TIME TO TIME REQUIRE,
CONTRACTS RELATING TO CONSTRUCTION AND INSTALLATION OF IMPROVEMENTS RELATED TO
THE PROJECT, THE CONSTRUCTION PLANS, BLUEPRINTS, SHOP DRAWINGS, BONDS, BUILDING
PERMITS, BILLS AND STATEMENTS OF ACCOUNTS PERTAINING TO THE PROJECT, WHETHER
PAID OR NOT, AND ANY OTHER INSTRUMENTS OR RECORDS IN THE POSSESSION OF BORROWER
PERTAINING TO THE PROJECT. BORROWER WILL PAY TO LENDER, ON DEMAND, ANY AMOUNT OR
AMOUNTS EXPENDED BY LENDER IN SO COMPLETING CONSTRUCTION OF THE PROJECT,
TOGETHER WITH ANY COSTS, CHARGES, OR EXPENSES INCIDENT THERETO OR RESULTING
THEREFROM. IN THE EVENT THAT A PROCEEDING IS INSTITUTED AGAINST BORROWER FOR
RECOVERY AND REIMBURSEMENT OF ANY AMOUNT EXPENDED BY LENDER IN CONNECTION WITH
THE COMPLETION OF CONSTRUCTION OF THE PROJECT, A STATEMENT OF SUCH EXPENDITURES,
VERIFIED BY THE AFFIDAVIT OF AN OFFICER OF LENDER, WILL BE PRIMA FACIE EVIDENCE
OF THE AMOUNTS SO EXPENDED AND OF THE PROPRIETY OF AND NECESSITY FOR SUCH
EXPENDITURES, AND THE BURDEN OF PROVING TO THE CONTRARY WILL BE UPON BORROWER.
LENDER MAY APPLY THE UNDISBURSED AMOUNT OF THE 2007 EXPANSION LOAN COMMITMENT
AMOUNT TO BRING ABOUT THE COMPLETION OF CONSTRUCTION OF THE PROJECT AND TO PAY
THE COSTS THEREOF; AND IF SUCH FUNDS ARE INSUFFICIENT, IN LENDER’S SOLE
JUDGMENT, TO COMPLETE CONSTRUCTION OF THE PROJECT, BORROWER AGREES TO PROMPTLY
DELIVER AND PAY TO LENDER AMOUNTS AS


 

11

--------------------------------------------------------------------------------


 


LENDER MAY FROM TIME TO TIME DEMAND FOR THE PURPOSE OF COMPLETING CONSTRUCTION
OF THE PROJECT OR OF PAYING ANY LIABILITY, CHARGE OR EXPENSE WHICH MAY HAVE BEEN
INCURRED OR ASSUMED BY LENDER UNDER OR IN PERFORMANCE OF THIS FIRST SUPPLEMENT
OR ANY OTHER LOAN DOCUMENT. IT IS EXPRESSLY UNDERSTOOD AND AGREED THAT IN NO
EVENT WILL LENDER BE OBLIGATED OR LIABLE IN ANY WAY TO COMPLETE THE PROJECT OR
TO PAY FOR ANY PROJECT COSTS.


 


16.                               REPRESENTATION AS TO REAL ESTATE. THE EXTERIOR
LINES OF THE IMPROVEMENTS RELATED TO THE PROJECT ARE, AND AT ALL TIMES WILL BE,
WITHIN THE BOUNDARY LINES OF THE REAL ESTATE, AND BORROWER HAS EXAMINED, IS
FAMILIAR WITH, AND IS IN COMPLIANCE WITH ALL APPLICABLE COVENANTS, CONDITIONS,
RESTRICTIONS AND RESERVATIONS AND WITH ALL APPLICABLE REQUIREMENTS OF ALL
GOVERNMENTAL AUTHORITIES, INCLUDING WITHOUT LIMITATION, BUILDING CODES AND
ZONING, ENVIRONMENTAL, HAZARDOUS SUBSTANCE, ENERGY AND POLLUTION CONTROL LAWS,
ORDINANCES AND REGULATIONS AFFECTING THE PROJECT.


 


17.                               COUNTERPARTS. THIS DOCUMENT MAY BE EXECUTED IN
ONE OR MORE COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED TO BE AN ORIGINAL, BUT
ALL OF WHICH TAKEN TOGETHER SHALL BE ONE AND THE SAME DOCUMENT.


 

SIGNATURE PAGE FOLLOWS

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Third Supplement to be duly
executed by their respective authorized officers as of the day and year first
written above.

 

 

 

BORROWER:

 

 

 

 

 

GREAT PLAINS ETHANOL, LLC

 

 

 

 

 

By:

/s/ Darrin Ihnen

 

 

 

Name:

Darrin Ihnen

 

 

Title:

President

 

 

 

 

 

 

 

 

LENDER:

 

 

 

 

 

AGCOUNTRY FARM CREDIT SERVICES,
FLCA

 

 

 

 

 

By:

/s/ Randolph L. Aberle

 

 

 

Name:

Randolph L. Aberle

 

 

Title:

Vice President

 

SIGNATURE PAGE TO THIRD SUPPLEMENT TO

MASTER CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


EXHIBIT 3A
2007 EXPANSION LOAN
NOTE

 

$70,000,000

 

Fargo, North Dakota

 

 

August 10, 2007

 

FOR VALUE RECEIVED, the undersigned, Great Plains Ethanol, LLC, d/b/a POET
Biorefining – Chancellor, a South Dakota limited liability company (“Borrower”),
hereby promises to pay to the order of AgCountry Farm Credit Services, FLCA
(together with any subsequent holder hereof, “Lender”) or its successors and
assigns, at Post Office Box 6020, 1900 44th Street South, Fargo, North Dakota
58108, (a) on the 2007 Expansion Loan Maturity Date (as defined in the Master
Credit Agreement between Borrower and Lender dated as of August 10, 2007 and the
Third Supplement to the Master Credit Agreement  (2007 Expansion Loan Facility)
between Borrower and Lender dated the same date (as the same may be amended,
restated, supplemented or otherwise modified from time to time), collectively
known as the “Credit Agreement”), the principal sum of Seventy Million and
No/100 Dollars ($70,000,000.00) or so much of the unpaid principal amount of the
2007 Expansion Loan (as defined in the Credit Agreement) as has advanced by
Lender to Borrower pursuant to the Credit Agreement, and (b) on each date
specified in the Credit Agreement prior to the 2007 Expansion Loan Maturity
Date, the principal amount of the 2007 Expansion Loan payable to Lender on such
date as specified therein, in lawful money of the United States of America in
immediately available funds, and to pay interest on the unpaid principal amount
thereof from time to time outstanding, in like funds, at said office, at the
rate or rates per annum and payable on such dates as provided in the Credit
Agreement. Borrower also promises to pay Default Interest (as defined in the
Credit Agreement), on demand, on the terms and conditions set forth in the
Credit Agreement. In addition, should legal action or an attorney-at-law be
utilized to collect any amount due hereunder, Borrower further promises to pay
all costs of collection, including the reasonable attorneys’ fees of Lender.

 

All borrowings evidenced by this 2007 Expansion Loan Note and all payments and
prepayments of the principal hereof and the date thereof shall be recorded by
Lender in its internal records; provided, that the failure of Lender to make
such a notation or any error in such notation will not affect the obligations of
Borrower to make the payments of principal and interest in accordance with the
terms of this 2007 Expansion Loan Note and the Credit Agreement.

 

This 2007 Expansion Loan Note is issued in connection with, and is entitled to
the benefits of, the Credit Agreement which, among other things, contains
provisions for the acceleration of the maturity hereof upon the happening of
certain events, all upon the terms and conditions therein specified.

 

THIS 2007 EXPANSION LOAN NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED
BY THE LAWS OF THE STATE OF NORTH DAKOTA AND ANY APPLICABLE LAWS OF THE UNITED
STATES OF AMERICA.

 

 

 

GREAT PLAINS ETHANOL, LLC

 

 

 

 

 

 

 

 

By:

/s/ Darrin Ihnen

 

 

 

Name:

Darrin Ihnen

 

 

Title:

President

 

1

--------------------------------------------------------------------------------


EXHIBIT 3B

Form of
Draw Request

 

[Date]

 

AgCountry Farm Credit Services, FLCA

Post Office Box 6020

1900 44th Street South

Fargo, North Dakota 58108

Attention:  Randolph L. Aberle

 

Dear Sir:

 

Reference is made to the Master Credit Agreement and Third Supplement thereto,
each dated as of August 10, 2007 (as amended, restated, supplemented or
otherwise modified from time to time and in effect on the date hereof, the
“Credit Agreement”), between the undersigned as Borrower, and AgCountry Farm
Credit Services, FLCA as Lender. Terms defined in the Credit Agreement are used
herein with the same meanings. This notice constitutes a Draw Request, and
Borrower hereby requests an Advance under the Credit Agreement, and in that
connection Borrower specifies the following information with respect to the
Construction Borrowing requested hereby:

 

(A)                              Principal amount of the requested Advance(1):

 

(B)                                Date of the requested Advance (which is a
Business Day)

 

Attached hereto are each of the documents requested by Lender in support of
satisfaction of the requirements specified in the Disbursing Agreement.

 

The Borrower hereby represents and warrants that the conditions for an Advance
specified in the Credit Agreement have been satisfied.

 

 

Very truly yours,

 

 

 

GREAT PLAINS ETHANOL, LLC

 

 

 

 

 

By:

 

 

 

Name

 

 

 

Title:

 

 

 

 

--------------------------------------------------------------------------------

(1)             Not less than $100,000.

 

1

--------------------------------------------------------------------------------


 

EXHIBIT 3C

Form of

Interest Election

 

[date]

 

AgCountry Farm Credit Services, FLCA

Post Office Box 6020

1900 44th Street South

Fargo, North Dakota 58108

Attention:  Randolph L. Aberle

Dear Sir:

 

Reference is made to the Master Credit Agreement and Third Supplement thereto,
each dated as of August 10, 2007 (as amended, restated, supplemented or
otherwise modified from time to time and in effect on the date hereof, the
“Credit Agreement”), between the undersigned, as Borrower, and AgCountry Farm
Credit Services, FLCA, as Lender. Terms defined in the Credit Agreement are used
herein with the same meanings. This notice constitutes an Interest Election
pursuant to Section 8 of the Third Supplement to the Master Credit Agreement,
and Borrower hereby elects the [choose interest rate] for application to
$                              (1) in principal amount now outstanding under the
2007 Expansion Loan, and in that connection Borrower specifies the following
information with respect to the amount to be converted or continued as requested
hereby:

 

The effective date of election (which is a Business
Day):                               (2).

 

 

Very truly yours,

 

 

 

GREAT PLAINS ETHANOL, LLC

 

 

 

 

 

By:

 

 

 

Name

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------

(1)                                  Not less than $5,000,000 and in additional
$1,000,000 increments in the case of the Fixed Rate.

(2)                                  At least 5 Business Days following the date
hereof.

 

1

--------------------------------------------------------------------------------